Title: To Benjamin Franklin from John Sargent, 8 November 1763
From: Sargent, John
To: Franklin, Benjamin


Dear Sir
Londo. 8 Novr 1763
I have not had the Pleasure of a Line from you since that of the 8th Augt. from Boston, which I had answerd, soon after it came, by the last Packet, if I had not been prevented by my Family’s being in some Confusion by my Son’s being brought home ill from Eton. Thank God all that now is happily over, and We are all well again.
And on coming to Town to day I find Capt. Marshall on the point of taking away his Bagg. Which just affords me a few minutes to assure You of my constant Regard, and attention to every Thing that can be of the least Use to you.
It is old News to You to tell You Lord Egmont is preferrd to a higher Employ and Lord Hyde Joynt Post master General in his place. Had the former continued I had taken Measures to have done what You wished. I do not know whether the same may be necessary with Regard to his Successour, but as an honourable Mention can do no hurt, and I expect a Friend in Town this Winter who is intimate with Lord Hyde, I shall get Him to do that Justice to Your Character which I wish every one to do, and you may be sure of; where ever I have any Connection and that I am happy in doing it.
Every Thing is in Confusion with Us here. Party never ran so high and it is a Great Prejudice to the Publick Concern.
God knows how it will end! The Scene opens in Parliament next Week. Both Sides are confident of Success. The Ministry will undoubtedly carry their Point in Parliament Regarding Wilkes.

But it is much questioned whether They will in Westminster Hall; which may bring Them into great Embarassements.
And between You and I it is not clear how They stand among Themselves, Not much united it is said, but by common Danger, and most amazingly unpopular!
So much for a Sketch of the Times!
I next present You with a more pleasing one, namely that of Your account on which You will please to note, We will allow You 5 per Cent Interest for the Money in our hands, and it shall not lye without advantage to You.
I hope Your Son is well and happy in his Government. Pray present all our Compliments both to Him, and his Lady.
His Prudence and Situation equally keep Him out of the Way of Party Byasses. By which I dare say He will remain undisturbed. I shall have an Attention to Things, and should I hear or learn any Thing material to his Conduct, I will write Him.
My Wife The Collonel Mrs. Deane, and all the old Sett at Mayplace wish You Health and Happiness.
Mr. Jackson tells me He hath written to You and Mr. Coxe fully on our Project. I can add nothing to his Exactness.
Believe me ever Dear Sir Yours most affectionately
J Sargent.
